Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application.
Claims 1-20 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed May 16, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant's IDS filed December 27, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant's IDS filed November 9, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant's IDS filed September 27, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant's IDS filed May 6, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant's IDS filed March 8, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant's IDS filed November 30, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 134-136 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The Drawings filed on November 24, 2020 are acknowledged.  The Drawings are objected to because some Drawings reference the colors, "red", "blue", and "green".  See Figure 5, for example.  In the instant application, color drawings have been filed without an accompanying petition.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO 2008/033403 A2 (submitted and made of record on the IDS filed May 6, 2021) in view GenBank Accession No. U26710 (submitted and made of record on the IDS filed December 27, 2021) and further in view of Curran et al. (J Gene Med., 2012 Vol. 14:405-415) (submitted and made of record on the IDS filed November 9, 2021).
The claims are drawn to an immunoresponsive cell having tumor specificity comprising a vector, the vector comprising a sequence encoding a shRNA, wherein the shRNA comprises 15 contiguous nucleotides complementary to a nucleic acid sequence of SEQ 1D NO: 612 and methods of treating cancer associated with a regulatory subunit of Cb1b in a subject comprising administering to the subject an autologous T cell modified to express a tumor specific T-cell receptor or chimeric antigen receptor (CAR) and an shRNA, wherein the shRNA comprises 15 contiguous nucleotides complementary to a nucleic acid sequence of SEQ 1D NO: 612.
While the entire reference of WO 2008/033403 is relevant and relied upon in its entirety, WO 2008/033403 particularly describes that, in a cell population containing a CD8+ T cells, an iRNA targeting Cb1b is introduced to inhibit the expression or activity of Cb1b, and Cb1b activity is suppressed, thereby devising methods for inducing or enhancing an anti-tumor immune response in a subject, and Cb1b activity is suppressed, and Cb1b activity is suppressed in the cell population.  It is described that CD4+ T cells are administered to a subject to induce an anti-tumor immune response, and the method is applied to human T cells to be used for the treatment of cancer (see Abstract and claims 11, 17 and 18, for example).
Furthermore, it is described that the aforementioned CD8+ T cells have a T-cell antigen receptor (TCR) specific to the tumor antigens, and an shRNA may be introduced to inhibit the expression of Cb1b ([0016], [0017], [0082], [0085], [00132]).
WO 2008/033403 teaches that vectors can be used to express the siRNA or shRNA of their invention.     
WO 2008/033403 does not necessarily teach that the Cb1b sequence is SEQ ID NO: 612 of the present invention, however, GenBank Accession No. U26710 teaches a nucleic acid sequence represented by SEQ ID NO: 612 of the present invention was known at the time the invention was filed.
Further, WO 2008/033403 does not necessarily teach the T-cell are modified to express a tumor specific T-cell receptor or chimeric antigen receptor (CAR).  However, Curran et al. teach that CARs comprising an antigen binding domain, a transmembrane domain, a stimulatory domain, and a co-stimulatory domain, can be introduced into T cells for imparting specificity to cancer antigen or redirect T cells to tumor cells.  Curran et al. teach prostate-specific membrane antigen (PSMA) for the treatment of prostate cancer.
Before the effective filing date of the claimed invention, T cells comprising a vector expressing Cb1b siRNAs or shRNAs were routinely used in the art for the purpose of treating cancer.  It would have been obvious to devise the cells and methods of the claimed invention using the teachings and suggestions of the prior art of WO 2008/033403.
A person of ordinary skill in the art would have been motivated to take the T cells comprising a vector expressing Cb1b siRNAs or shRNAs of WO 2008/033403 and modify them to express a CAR as taught by Curran et al. for the purpose of redirecting T cell specificity and function.  
Therefore, the combination of the prior art of WO 2008/033403 in view GenBank Accession No. U26710 and Curran et al. renders the instant claims obvious.


Conclusion
	No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635